DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 has been considered by the Examiner and made of record in the application file.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,917,739. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to determining the presence of a mobile device at a location of interest, and is further illustrated as follows:

17/111550
10,917,739
Claim 1
Claim 1 
1. A method of determining presence of a mobile device at a location of interest, comprising: detecting, by a location system of the mobile device, a first location of the mobile device; determining, by a processor of the mobile device, that the first location is within a geofence surrounding the location of interest; after detecting the first location, detecting, by the location system, a second location of the mobile device different from the first location; determining, by the processor, that the second location is within the geofence; determining, by the processor, a speed at which the mobile device traveled from the first location to the second location, determining the speed comprising determining a distance between the first location and the second location, determining a time difference between the detection of the first location and the detection of the second location, and calculating the speed from the distance and the time difference; determining, by the processor, that the mobile device is loitering at the location of interest in response to the speed being below a threshold value; and in response to determining that the mobile device is loitering at the location of interest, performing, by the processor, check in processing to check a user of the mobile device as being on site at the location of interest
1. A method of determining presence of a mobile device at a location of interest, comprising: detecting, by a location system of the mobile device, a first location of the mobile device; determining, by a processor of the mobile device, that the first location is within a geofence surrounding the location of interest; after detecting the first location, detecting, by the location system, a second location of the mobile device different from the first location; determining, by the processor, that the second location is within the geofence; determining, by the processor, a speed at which the mobile device traveled from the first location to the second location, determining the speed comprising determining a distance between the first location and the second location, determining a time difference between the detection of the first location and the detection of the second location, and calculating the speed from the distance and the time difference; determining, by the processor, that the mobile device is loitering at the location of interest in response to the speed being below a threshold value; in response to determining that the mobile device is loitering at the location of interest, performing, by the processor, check in processing to check a user of the mobile device as being on site at the location of interest; generating, by the processor, a mobile device tracking geofence centered at the first location or the second location, the mobile device tracking geofence having a radius based on the speed, generating the mobile device tracking geofence comprising calculating the radius from a fence size value plus the speed; and reporting, by the processor, a location of the mobile device as being within the mobile device tracking geofence until a crossing of the mobile device tracking geofence is detected by the location system.
Claim 2
Claim 2
 2. The method of claim 1, wherein: detecting the first location includes generating a first time stamp indicating when the first location was detected; detecting the second location includes generating a second time stamp indicating when the second location was detected; and determining the speed includes determining a time between the first time stamp and the second time stamp as a time it took the mobile device to travel from the first location to the second location.
2. The method of claim 1, wherein: detecting the first location includes generating a first time stamp indicating when the first location was detected; detecting the second location includes generating a second time stamp indicating when the second location was detected; and determining the speed includes determining a time between the first time stamp and the second time stamp as a time it took the mobile device to travel from the first location to the second location.
Claim 3
Claim 3
 3. The method of claim 1, wherein: the second location is detected after passage of a known interval of time from the detecting of the first location; and determining the speed includes using the known time interval as a time it took the mobile device to travel from the first location to the second location.
3. The method of claim 1, wherein: the second location is detected after passage of a known interval of time from the detecting of the first location; and determining the speed includes using the known time interval as a time it took the mobile device to travel from the first location to the second location.
Claim 4
Claim 4
 4. The method of claim 1, further comprising: after performing the check in processing, detecting, by the location system, a third location of the mobile device outside the geofence; and in response to detecting the third location, performing, by the processor, check out processing to check the user of the mobile device as being no longer on site at the location of interest.
 4. The method of claim 1, further comprising: after performing the check in processing, detecting, by the location system, a third location of the mobile device outside the geofence; and in response to detecting the third location, performing, by the processor, check out processing to check the user of the mobile device as being no longer on site at the location of interest.
Claim 5
Claim 5
 5. The method of claim 4, wherein the check out processing includes: generating a time stamp indicating when the third location was detected; and automatically logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
 5. The method of claim 4, wherein the check out processing includes: generating a time stamp indicating when the third location was detected; and automatically logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
Claim 6
Claim 6
 6. The method of claim 4, wherein the check out processing includes: generating a time stamp indicating when the third location was detected; prompting the user to check out; receiving, by an input device of the mobile device, a user command to check out; and logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
6. The method of claim 4, wherein the check out processing includes: generating a time stamp indicating when the third location was detected; prompting the user to check out; receiving, by an input device of the mobile device, a user command to check out; and logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
Claim 7
Claim 7
7. The method of claim 1, wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; and automatically logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated.

7. The method of claim 1, wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; and automatically logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated.

Claim 8
Claim 8 
8. The method of claim 1, wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; prompting the user to check in; receiving, by an input device of the mobile device, a user command to check in; and logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated.
8. The method of claim 1, wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; prompting the user to check in; receiving, by an input device of the mobile device, a user command to check in; and logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated.
Claim 9
Claim 9
 9. A mobile device comprising: a location system configured to detect a first location of the mobile device and, after detecting the first location, detect a second location of the mobile device different from the first location; and a processor configured to: determine that the first location is within a geofence surrounding the location of interest; determine that the second location is within the geofence; determine a speed at which the mobile device traveled from the first location to the second location, determining the speed comprising determining a distance between the first location and the second location, determining a time difference between the detection of the first location and the detection of the second location, and calculating the speed from the distance and the time difference; determine that the mobile device is loitering at the location of interest in response to the speed being below a threshold value; and in response to determining that the mobile device is loitering at the location of interest, perform check in processing to check a user of the mobile device as being on site at the location of interest.
9. A mobile device comprising: a location system configured to detect a first location of the mobile device and, after detecting the first location, detect a second location of the mobile device different from the first location; and a processor configured to: determine that the first location is within a geofence surrounding the location of interest; determine that the second location is within the geofence; determine a speed at which the mobile device traveled from the first location to the second location, determining the speed comprising determining a distance between the first location and the second location, determining a time difference between the detection of the first location and the detection of the second location, and calculating the speed from the distance and the time difference; determine that the mobile device is loitering at the location of interest in response to the speed being below a threshold value; in response to determining that the mobile device is loitering at the location of interest, perform check in processing to check a user of the mobile device as being on site at the location of interest; generate a mobile device tracking geofence centered at the first location or the second location, the mobile device tracking geofence having a radius based on the speed, generating the mobile device tracking geofence comprising calculating the radius from a fence size value plus the speed; and report a location of the mobile device as being within the mobile device tracking geofence until a crossing of the mobile device tracking geofence is detected by the location system.
Claim 10
Claim 10
 10. The system of claim 9, wherein: the processor is configured to detect the first location by a process including generating a first time stamp indicating when the first location was detected; the processor is configured to detect the second location by a process including generating a second time stamp indicating when the second location was detected; and the processor is configured to determine the speed by a process including determining a time between the first time stamp and the second time stamp as a time it took the mobile device to travel from the first location to the second location.
10. The system of claim 9, wherein: the processor is configured to detect the first location by a process including generating a first time stamp indicating when the first location was detected; the processor is configured to detect the second location by a process including generating a second time stamp indicating when the second location was detected; and the processor is configured to determine the speed by a process including determining a time between the first time stamp and the second time stamp as a time it took the mobile device to travel from the first location to the second location.
Claim 11
Claim 11
 11. The system of claim 9, wherein: the second location is detected after passage of a known interval of time from the detecting of the first location; and the processor is configured to determine the speed by a process including using the known time interval as a time it took the mobile device to travel from the first location to the second location.

 11. The system of claim 9, wherein: the second location is detected after passage of a known interval of time from the detecting of the first location; and the processor is configured to determine the speed by a process including using the known time interval as a time it took the mobile device to travel from the first location to the second location.
Claim 12
Claim 12
 12. The system of claim 9, wherein: the location system is further configured to detect, after the check in processing is performed, a third location of the mobile device outside the geofence; and the processor is further configured to perform, in response to detecting the third location, check out processing to check the user of the mobile device as being no longer on site at the location of interest.
12. The system of claim 9, wherein: the location system is further configured to detect, after the check in processing is performed, a third location of the mobile device outside the geofence; and the processor is further configured to perform, in response to detecting the third location, check out processing to check the user of the mobile device as being no longer on site at the location of interest.
Claim 13
Claim 13
13. The system of claim 12, wherein the check out processing includes: generating a time stamp indicating when the third location was detected; and automatically logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
13. The system of claim 12, wherein the check out processing includes: generating a time stamp indicating when the third location was detected; and automatically logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
Claim 14
Claim 14
14. The system of claim 12, wherein the check out processing includes: generating a time stamp indicating when the third location was detected; prompting the user to check out; receiving, by an input device of the mobile device, a user command to check out; and logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
14. The system of claim 12, wherein the check out processing includes: generating a time stamp indicating when the third location was detected; prompting the user to check out; receiving, by an input device of the mobile device, a user command to check out; and logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
Claim 15
Claim 15
15. The system of claim 9, wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; and automatically logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated.
15. The system of claim 9, wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; and automatically logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated.
Claim 16
Claim 16
 16. The system of claim 9, wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; prompting the user to check in; receiving, by an input device of the mobile device, a user command to check in; and logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated.
16. The system of claim 9, wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; prompting the user to check in; receiving, by an input device of the mobile device, a user command to check in; and logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated.


Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to determine that the parent application (10,917,739) is not patentably distinct from the present application, but merely has a narrower scope.

Claims 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-20 of U.S. Patent No. 10,917,739 in view of Goyal (US 2015/0087264 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to determining the presence of a mobile device at a location of interest, and is further illustrated as follows:

17/111550
10,917,739
2015/0087264
Claim 17
Claim 1 , Claim 17, Claim 18

 17. A method of tracking a mobile device location, comprising: detecting, by a location system of the mobile device, a first location of the mobile device at a first time; after detecting the first location, detecting, by the location system, a second location of the mobile device different from the first location at a second time; confirming, by the processor, an accuracy of at least one of the first location and the second location, the confirming comprising: determining a distance between the first location and the second location, determining a time difference between the detection of the first location and the detection of the second location, calculating a presumed speed from the distance and the time difference, and determining that the presumed speed is below a threshold value; in response to the confirming, determining, by the processor, an actual speed at which the mobile device traveled from the first location to the second location; generating, by the processor, a geofence centered at the first location or the second location, the geofence having a radius based on the actual speed, generating the geofence comprising calculating the radius from a fence size value plus the actual speed; and reporting, by the processor, a location of the mobile device as being within the geofence until a crossing of the geofence is detected by the location system.
17. A method of tracking a mobile device location, comprising: detecting, by a location system of the mobile device, a first location of the mobile device at a first time; after detecting the first location, detecting, by the location system, a second location of the mobile device different from the first location at a second time; determining, by the processor, a speed at which the mobile device traveled from the first location to the second location, determining the speed comprising determining a distance between the first location and the second location, determining a time difference between the detection of the first location and the detection of the second location, and calculating the speed from the distance and the time difference; generating, by the processor, a geofence centered at the first location or the second location, the geofence having a radius based on the speed, generating the geofence comprising calculating the radius from a fence size value plus the speed; and reporting, by the processor, a location of the mobile device as being within the geofence until a crossing of the geofence is detected by the location system.

18. …determining, by the processor, an accuracy of at least one of the first location and the second location…

1. …the speed being below a threshold value…
Goyal shows and discloses the local system can compare the speed data to local map data to infer if these speeds are appropriate for the given location; Depending on the difference between expected and actual speeds, the degree of the traffic state can also be computed and communicated. In another embodiment, the local system applies its location to a map to determine its geographic context, including but not limited to a Rural area, Urban area, Highway, Surface Road, Parking lot, Arterial Road, Mall, Restaurant, School, Office Building, etc., reading on the claimed " ; in response to the confirming, determining, by the processor, an actual speed at which the mobile device traveled from the first location to the second location” (paragraphs 229, 359).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine the difference of an expected speed and an actual speed as taught by Goyal in the method of McIntyre et al., in order to provide context to mobile devices based on location and speed.
Claim 19
Claim 19

 19. The method of claim 17, further comprising: detecting, by the location system, the crossing of the geofence, the detecting of the crossing including detecting a third location of the mobile device at an edge of the geofence; and in response to the detecting of the crossing: generating, by the processor, a second geofence centered at the third location, the geofence having a radius defined as the actual speed times a multiplier constant plus a fence size value; and reporting, by the processor, a location of the mobile device as being within the second geofence until a crossing of the second geofence is detected by the location system.
19. The method of claim 17, further comprising: detecting, by the location system, the crossing of the geofence, the detecting of the crossing including detecting a third location of the mobile device at an edge of the geofence; and in response to the detecting of the crossing: generating, by the processor, a second geofence centered at the third location, the geofence having a radius defined as the actual speed times a multiplier constant plus a fence size value; and reporting, by the processor, a location of the mobile device as being within the second geofence until a crossing of the second geofence is detected by the location system.

Claim 20
Claim 20

 20. The method of claim 17, wherein calculating the radius further comprises multiplying the actual speed times a multiplier constant.
20. The method of claim 17, wherein calculating the radius further comprises multiplying the actual speed times a multiplier constant.



Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to determine that the parent application (10,917,739) is not patentably distinct from the present application, but merely has a narrower scope.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2014/0310366 A1) in view of Wang et al. (US 2017/0034656 A1), and in further view of  Man et al. (US 2015/0032366 A1).
Consider claims 1 and 9, Fu et al. show and disclose a method {a mobile device} of determining presence of a mobile device at a location of interest (the determinations of user stays and the user's points of interest are automatic [paragraph 35]), comprising: detecting, by a location system of the mobile device, a first location of the mobile device; determining, by a processor of the mobile device, that the first location is within a geofence surrounding the location of interest; after detecting the first location, detecting, by the location system, a second location of the mobile device different from the first location; determining, by the processor, that the second location is within the geofence (time sequence includes successive location (for example, GPS) data points; For the sequence of location data points, a user stay can be calculated; user stay includes all location data points between the determined start time 1210 and the determined end time 1220; the location data points within the user stay are all located within a specific distance of a specific location 1230 for at least specific minimum time duration based on the location information [fig. 12, paragraphs 30, 126], wherein the successive location data points, reads on the claimed “first location,” and “second location,”; the specific location, reads on the claimed “location of interest,”; and the specific distance, reads on the claimed “geofence”); determining, by the processor, a speed at which the mobile device traveled from the first location to the second location; determining, by the processor, that the mobile device is loitering at the location of interest in response to the speed being below a threshold value (If the duration is longer than a specific minimum duration, then a user stay is detected; the location information includes a stream of location points over a period of time, and determining the start time of the user stay comprises determining acceleration between successive location points, and identifying acceleration between the points less than a threshold [paragraphs 72, 182]).
However, Fu et al. fail to specifically disclose determining the speed comprising determining a distance between the first location and the second location, determining a time difference between the detection of the first location and the detection of the second location, and calculating the speed from the distance and the time difference.
In the same field of endeavor, Wang et al. show and disclose determining the speed comprising determining a distance between the first location and the second location, determining a time difference between the detection of the first location and the detection of the second location, and calculating the speed from the distance and the time difference (speed calibrator 135 may determine the estimated speed, denoted S.sub.0, based on a distance between the two subsequent location fix values, and the time interval, e.g., as follows:  S.sub.o=Distance(Lcur.fwdarw.center,Lp.fwdarw.center)/(t.sub.cur-t.sub.p- ) (1) wherein, Lcur.fwdarw.center denotes the second location fix, Lp.fwdarw.center denotes first location fix, t.sub.cur denotes a time of the second location fix, and t.sub.p denotes a time of the first location fix [paragraph 143]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to calculate speed of a mobile device using distance and time as taught by Wang et al. in the device of Fu et al., in order to trigger and adjust geofences.
However, Fu et al., as modified by Wang et al., fail to specifically disclose in response to determining that the mobile device is loitering at the location of interest, performing, by the processor, check in processing to check a user of the mobile device as being on site at the location of interest.
In the same field of endeavor, Man et al. show and disclose in response to determining that the mobile device is loitering at the location of interest, performing, by the processor, check in processing to check a user of the mobile device as being on site at the location of interest (the automated check-in can be based on the proximity of the user within the location of interest, as well as the duration in which the user stays in that proximity [paragraph 97]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to automatically check-in a user as taught by Man et al. in the device of Fu et al., as modified by Wang et al., in order to track user stays.
Consider claims 2 and 10, the combination of Fu et al. and Wang et al., as modified by Man et al., shows and discloses the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, Fu et al. further disclose detecting the first location includes generating a first time stamp indicating when the first location was detected; detecting the second location includes generating a second time stamp indicating when the second location was detected; and determining the speed includes determining a time between the first time stamp and the second time stamp as a time it took the mobile device to travel from the first location to the second location (The time sequence includes successive location (for example, GPS) data points; For the sequence of location data points, a user stay can be calculated; The user stay includes all location data points between the determined start time 1210 and the determined end time 1220; For an embodiment, the location data points within the user stay are all located within a specific distance of a specific location 1230 for at least specific minimum time duration based on the location information; the location information includes a stream of location points over a period of time, and determining the start time of the user stay comprises determining acceleration between successive location points, and identifying acceleration between the points less than a threshold [paragraphs 126, 182]).
Consider claims 3 and 11, the combination of Fu et al. and Wang et al., as modified by Man et al., shows and discloses the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, Fu et al. further disclose the second location is detected after passage of a known interval of time from the detecting of the first location; and18EAST\164840390.1Attorney Docket No. 327696-000304 determining the speed includes using the known time interval as a time it took the mobile device to travel from the first location to the second location (smoothed speed at a track point is the average speed of the device as calculated based on GPS distance and time elapsed during a predetermined time interval (such as, 5 minute interval) around each point [paragraphs 72, 136]).
Consider claims 7 and 15, the combination of Fu et al. and Wang et al., as modified by Man et al., shows and discloses the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, Fu et al. further disclose wherein the check in processing includes: generating at least one time stamp indicating when at least one of the first location and the second location was detected; and automatically logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated (For each newly added location point, the duration between the start time (arrival time) and the time of current location of the cluster is checked [paragraphs 72, 126]).


Claims 4, 5, 8, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu et al. (US 2014/0310366 A1) and Wang et al. (US 2017/0034656 A1), in view of Man et al. (US 2015/0032366 A1), and in further view of Lau et al. (US 2012/0208549 A1).
Consider claims 4 and 12, and as applied to claims 1 and 9 above, respectively, the combination of Fu et al. and Wang et al., as modified by Man et al., shows and discloses the claimed invention except after performing the check in processing, detecting, by the location system, a third location of the mobile device outside the geofence; and in response to detecting the third location, performing, by the processor, check out processing to check the user of the mobile device as being no longer on site at the location of interest.
In the same field of endeavor, Lau et al. show and disclose after performing the check in processing, detecting, by the location system, a third location of the mobile device outside the geofence; and in response to detecting the third location, performing, by the processor, check out processing to check the user of the mobile device as being no longer on site at the location of interest (after a user has checked-in at a location, the user's mobile device continuously or periodically monitors data and signal information such as GPS data; when the user departs the location and the mobile device is outside of the location boundaries; mobile device may then automatically check-out from the location [paragraphs 5, 6]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to automatically check-out a mobile device as taught by Lau et al. in the device of Fu et al. and Wang et al., as modified by Man et al., in order to track user stays.
Consider claims 5 and 13, the combination of Fu et al. and Wang et al., as modified by Man et al. and Lau et al., shows and discloses the claimed invention as applied to claims 4 and 12 above, respectively, and in addition, Fu et al. further disclose generating a time stamp indicating when the third location was detected (If this distance is too large then the current candidate user stay is terminated, and the departure time (end time) is identified [paragraph 154]).
However, the combination of Fu et al. and Wang et al., as modified by Man et al., fails to specifically disclose automatically logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
In the same field of endeavor, Lau et al. show and disclose automatically logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated (The check-out engine allows the account records to note not only the user's arrival time at a location, but the user's departure time from that location and the length of time the user spent at the location [paragraph 62]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to automatically check-out a mobile device as taught by Lau et al. in the device of Fu et al. and Wang et al., as modified by Man et al., in order to track user stays.
Consider claims 8 and 16, the combination of Fu et al. and Wang et al., as modified by Man et al., shows and discloses the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, Fu et al. further disclose generating at least one time stamp indicating when at least one of the first location and the second location was detected (user location data is continuously collected from the mobile device over time; data can consist of multiple streams of sensor data with timestamps [paragraphs 89, 126]); and logging, by the processor, the user as being checked into the location of interest as of a time at which the at least one time stamp was generated (For each newly added location point, the duration between the start time (arrival time) and the time of current location of the cluster is checked [paragraphs 72, 126]).
However, the combination of Fu et al. and Wang et al., as modified by Man et al., fails to specifically disclose prompting the user to check in; receiving, by an input device of the mobile device, a user command to check in.
In the same field of endeavor, Lau et al. show and disclose prompting the user to check in; receiving, by an input device of the mobile device, a user command to check in (The user 102 may check into a location via the user interface 170 (FIG. 2) of mobile device 104 [paragraph 35]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide a user location to check into as taught by Lau et al. in the device of Fu et al. and Wang et al., as modified by Man et al., in order to track user stays.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu et al. (US 2014/0310366 A1) and Wang et al. (US 2017/0034656 A1), in view of Man et al. (US 2015/0032366 A1) and Lau et al. (US 2012/0208549 A1), and in further view of Pilskalns (US 2013/0023291 A1).
Consider claims 6 and 14, the combination of Fu et al. and Wang et al., as modified by Man et al. and Lau et al., shows and discloses the claimed invention as applied to claims 4 and 12 above, respectively, and in addition, Fu et al. further disclose generating a time stamp indicating when the third location was detected (If this distance is too large then the current candidate user stay is terminated, and the departure time (end time) is identified [paragraph 154]).
However, the combination of Fu et al. and Wang et al., as modified by Man et al., fails to specifically disclose logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated.
In the same field of endeavor, Lau et al. show and disclose logging, by the processor, the user as being checked out of the location of interest as of a time at which the time stamp was generated (The check-out engine allows the account records to note not only the user's arrival time at a location, but the user's departure time from that location and the length of time the user spent at the location [paragraph 62]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to automatically check-out a mobile device as taught by Lau et al. in the device of Fu et al. and Wang et al., as modified by Man et al., in order to track user stays.
However, the combination of Fu et al. and Wang et al., as modified by Man et al. and Lau et al., fails to specifically disclose prompting the user to check out; receiving, by an input device of the mobile device, a user command to check out.
In the same field of endeavor, Pilskalns shows and discloses prompting the user to check out; receiving, by an input device of the mobile device, a user command to check out (From time to time, the location of the mobile device is determined, and if, in step 964, it is still proximal to the physical location corresponding to the virtual wall that is checked into, then further contributions of content are allowed in step 962.  If, in step 964, the user has moved away from the physical location, then the server 204 via the mobile device 106, or the mobile device itself, prompts the user to check-out of the virtual wall [paragraph 86]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to prompt a user to check-out as taught by Pilskalns in the device of Fu et al. and Wang et al., as modified by Man et al. and Lau et al., in order to track when a user is no longer in proximity to a location that they were checked into.


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 9,906,917 A1) show and disclose user device 210 may identify the state of the user as transient dwelling, such as browsing products in a store, based on the data indicating an amount of movement less than a threshold amount of movement (e.g., a rate of speed less than a threshold rate of speed or a quantity of steps or turns in a time period less than a threshold quantity of steps or turns in a time period), reading on the claimed “determining, by the processor, that the mobile device is loitering at the location of interest in response to the speed being below a threshold value,” (see col. 9 lines 26-33).
Uilecan et al. (US 9,113,309 B2) show and disclose the server can determine indoor traffic information for a building (e.g., associated with a business) based on location, speed and time information transmitted to the server from multiple mobile devices. For example, the location and time information can be analyzed by the server to determine around which locations in a building (e.g., a store, business, etc.) mobile devices appear to loiter and for how long (on average) the mobile devices appear to loiter around various locations. The speed information can be used to determine fast or slow movement through a building and at various locations to determine where users are required to slow down or stop due to crowding or traffic in the building, reading on the claimed “determining, by the processor, that the mobile device is loitering at the location of interest,” (see col. 2 lines 32-44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641